1
2
3
4
5
6
                                 UNITED STATES DISTRICT COURT
7
                                CENTRAL DISTRICT OF CALIFORNIA
8
9
10   ADRIAN ENRIQUE ZANETTI,                          Case No. EDCV 17-1232-DMG (LAL)

11                                  Petitioner,       JUDGMENT
12                         v.

13   NEIL McDOWELL,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19           IT IS ADJUDGED that the Petition is DENIED and this action is dismissed with
20   prejudice.
21
22
     DATED: April 16, 2019                        ________________________________________
23                                                DOLLY M. GEE
24                                                UNITED STATES DISTRICT JUDGE

25
26
27
28
